Title: To John Adams from Mathew Carey, 31 December 1814
From: Carey, Mathew
To: Adams, John


				Hon John Adams,
					Sir,
					Philada. Decr 31. 1814
				
				I have recd your favour of the 20th and should have before now sent you a copy of the Olive Branch; but the first Edition is so very imperfect, having been very much hurried in the execution, that I determined to wait till the second is ready. This will  probably be about the middle of next week.Mean while I send you by this opportunity such part of the new one as is ready. You may from thence form some opinion of the nature of the work.I feel convinced this Book will ruin me in fame & fortune. Such is The infernal spirit of perfection that pursues every man who dares speak the truth—& the truths to be told are so hideous—that I shall never be forgiven, dead or alive. My memory will be loaded with maledictions as long as the memory of these affairs remains.For myself I really care not. I could have & disregard the worst that may happen. But I am distressed for the effects upon my children, on whom vengeance will be taken for my offences. There is no remedy for it. I have one consolation, that whatever  may be the result, I could not suffer in a nobler cause—the cause of eight Millions of people & their posterity.The leaders of the federal party at present are as profligate & abandoned as the Catilines & Clodii of ancient Rome. Indeed, I think they are in one respect worse. The state of society in Rome was so corrupt, that they wanted a master. And whether it was Marius or Sylla, a Cataline, or Cesar, a master they wd. have.—But it is awful to think that such a blessed state of society as ours should be disturbed—the pillars government torn away—& civil war be introduced to gratify the ambition of a few wicked & ambitious men! It terrifies me to think of it.The astonishing part of the business is that the wealthy portion of the community look on with apathy & terpor while this horrible scene of ruin is preparing for them.I believe this is the first instance in the history of the world in which the lower order of society were upholding, the higher orders tearing down that fabric of government which protected the  property of the latter from the depredations of the former.I am, respectfully, / Your obt. hble Servt
				
					Mathew Carey
				
				
					To afford the OB. a better chance of doing good, I have permitted an Edition to be printed in Boston
				
			